DETAILED ACTION
This communication is responsive to the application filed June 21, 2019, and the Response to Restriction Requirement and amended claim set filed December 6, 2021.  Claims 1, 2, and 4-25 are currently pending.
Claim 14 is REJECTED under 35 USC 112 for the reasons set forth below, but otherwise contains allowable subject matter.
Claims 2 and 23 are OBJECTED TO because the contain informalities, but are otherwise allowed.
Claims 1, 2, 4-13, and 15-25 are ALLOWED.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The Requirement for Restriction dated October 8, 2021 is WITHDRAWN.  Applicant’s arguments were persuasive.

Priority
This application claims priority to US 62/688892, filed June 22, 2018.

Claim Objections
Claims 2 and 23 are objected to because of the following informalities:  
Appropriate correction is required for the informalities set forth below:
Regarding claim 2, the phrase “that is from 10 vol% to 80 vol%” at the end of the claim appears to be redundant.

Regarding claim 23, the phrase “the production of” in line 1 is unnecessary.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 14 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 14, it is not clear how at least one of the first or second monomer can be anything other than ethylene, given that polyethylene granules are formed.

Allowable Subject Matter
Claims 1, 2, 4-13, and 15-25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The present claims are allowed over the closest prior art reference, Ye et al. (US 2018/0334517).  Ye teaches a process of polymerizing ethylene and hexene in the presence of a supported zirconium-based catalyst and MAO activator in a single reactor.  (paras. [0192]-[0194].)
However, Ye does not teach or fairly suggest the claimed process.  In particular, Ye does not teach or fairly suggest that the resulting product is a heterogeneous polyethylene granule, wherein the granules comprise a first portion comprising a first polyethylene and a second portion comprising a second polyethylene, and wherein the first polyethylene has a higher second olefin monomer weight percent than the second polyethylene.  Rather, Ye is silent as to these properties.  Many factors influence polymerization processes and the resulting polymers prepared therefrom.  These include reaction conditions and nature of polymerization.  While the process of Ye is similar to that of the present claims, it differs in that there does not appear to be any mechanism to produce two different polyethylenes with different monomer proportions.  Further, while Ye discloses that the polymer product is “granular” (see para. [0195]), there is no teaching or suggestion that the polymer product is heterogeneous.  While it is possible that the polyethylene of Ye may possess these properties, there is no teaching or suggestion indicating that these properties would necessarily or inherently be 
Regarding claim 24 specifically, after a thorough and complete search, the examiner cannot find prior art teaching or fairly suggesting hetereogeneous polyethylene granules wherein the granules comprise a first portion comprising a first polyethylene and a second portion comprising a second polyethylene, and wherein the first polyethylene has a higher second olefin monomer weight percent than the second polyethylene, regardless of the production process.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763